Citation Nr: 0525097	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in October 2001, which established service connection 
for bilateral hearing loss, evaluated as zero percent 
disabling.  An effective date of December 10, 1998, was 
assigned.  In July 2005, this rating was increased to 10 
percent, effective April 5, 2005.

The record also reflects that, in his Notice of Disagreement, 
the veteran indicated he was entitled to a rating in excess 
of 10 percent for tinnitus.  This issue was addressed as part 
of the July 2003 Statement of the Case (SOC).  However, on 
his August 2003 VA Form 9 (substantive appeal to the Board), 
the veteran indicated that he was only appealing the hearing 
loss claim.  Accordingly, the hearing loss claim is the only 
issue over which the Board currently has jurisdiction.  See 
38 C.F.R. § 20.200, 20.202, 20.302 (2004).

This appeal was previously before the Board in June 2004, 
when it was remanded for additional development.  That 
development has been completed, and the case is once more 
before the Board.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  From December 10, 1998 through December 8, 2003, the 
veteran's service connected bilateral hearing loss is 
manifested by, at worst, level II hearing impairment 
bilaterally.

3.  For the period from December 9, 2003 through April 4, 
2005, the veteran's service connected bilateral hearing loss 
is manifested by, at worst, level VI hearing impairment in 
the right ear, and level IV hearing impairment in the left 
ear.

4.  For the period from April 5, 2005 and after, the 
veteran's service connected bilateral hearing loss is 
manifested by, at worst, level V hearing impairment in the 
right ear, and level II hearing impairment in the left ear.


CONCLUSION OF LAW

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss for the period from December 10, 1998 
through December 8, 2003 is denied.

2.  Entitlement to an evaluation of 20 percent for bilateral 
hearing loss, for the period beginning December 9, 2003 
through April 4, 2005, is granted.

3.  Entitlement to an evaluation in excess of 10 percent, for 
the period beginning April 5, 2005, is denied.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the issue of the evaluation assigned for the veteran's 
hearing loss was first raised in the veteran's notice of 
disagreement, which was after the rating decision on appeal.  
The RO sent the necessary preadjudication notice regarding 
the claim for service connection for hearing loss in August 
2001.  Following the award of service connection, the RO sent 
notice to the veteran by correspondence dated in June 2004, 
which addressed the requirements to establish an increased 
rating.  This notice also informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any additional evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holdings in Quartuccio, supra.  Following the 
issuance of this notice, the claim was readjudicated and an 
increased rating was granted.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the July 2003 Statement of the Case 
(SOC), and the July 2005 Supplemental Statement of the Case 
(SSOC).  These documents served notice to the veteran of the 
law and governing regulations regarding this case, as well as 
the reasons for the determinations made with respect to his 
claim.  In pertinent part, the SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, VA treatment records, and 
VA examination reports.  When filling out his substantive 
appeal (VA Form 9), the veteran waived his right to a hearing 
before the Board.  Thus, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

A private audiometric study from November 1998 indicates high 
frequency sensorineural hearing loss in both ears.  This 
condition was described as being worse at 4000 decibels, 
which the examiner found "consistent with a diagnosis of 
acoustic trauma."  Objective findings from this examination 
include puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
35
65
70
48
LEFT
15
35
70
75
49

Speech audiometry revealed word recognition scores of 88 in 
the right ear and 84 in the left ear.

On the authorized audiological evaluation in July 1999, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
35
65
70
49
LEFT
15
40
65
70
48

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  Based 
upon these results, the examiner found hearing within normal 
limits bilaterally below 1000 Hertz.  Mild to severe 
sensorineural loss was noted from 2000 through 8000 Hertz, 
bilaterally.

VA outpatient treatment records from January 2002 to December 
2004 are of record.  During this period, in December 2003, 
the veteran's hearing was examined in relation to obtaining 
hearing aids.  

On audiometric testing in December 2003 at the VA clinic, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
75
75
80
65
LEFT
25
55
70
75
56

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.  It 
was noted that the veteran needed to have debris removed from 
his ear canals to evaluate him for a hearing aid.  In June 
2004, the veteran had cerumen removed from his ears and was 
found to have clear canals and intact tympanic membranes.

On the authorized audiological evaluation in April 2005, 
puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
20
70
70
70
58
LEFT
20
50
70
65
51

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 84 percent in the left ear.  

The veteran's claim file was provided for review and the 
veteran denied other otological complaints.  The veteran 
indicated that his ability to communicate with family, 
friends and coworkers was adversely affected by his hearing.

Upon physical examination, his ear canals were clear, with 
intact tympanic membranes and minimal cerumen.  The examiner 
assessed that the veteran's hearing was within normal limits 
from 500 to 1000 Hertz, sloping from mild to moderately-
severe sensorineural hearing loss between 2000 and 4000 
Hertz.  His hearing condition, the examiner wrote, was not 
likely to change with intervention.

Analysis

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally, the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85-4.86.  Current VA 
rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of puretone audiometry tests 
which average puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.  
The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Subsequent to the veteran's claim for service connection in 
December 1998, the regulations pertaining to the evaluation 
of hearing loss were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) [codified at 
38 C.F.R. § 4.85-4.87 (2003)].  The Board notes, however, 
that in comparing the general rating criteria for evaluating 
hearing loss in the old and revised regulations, no material 
change in the rating criteria is shown.  However, the 1999 
change did create the criteria for rating exceptional 
patterns of hearing loss codified at 38 C.F.R. § 4.86 (2004).  
As the RO considered the revised criteria when adjudicating 
the claim, the Board can consider either version of the 
regulations without prejudice to the veteran. 

The medical evidence shows that in July 1999, the veteran had 
average puretone thresholds of 49 decibels in the right ear, 
and 48 decibels in the left ear, with speech recognition 
scores of 88 percent and 84 percent respectively.  These 
findings are consistent with those on the November 1998 
private audiogram.  Applying these findings to the rating 
criteria for hearing loss, results in level II hearing loss 
in both ears.  See 38 C.F.R. § 4.87, Table VI (1997).  These 
designations result in a zero percent rating under 38 C.F.R. 
§ 4.87, Table VII.  

However, audiological results contained in the veteran's 
outpatient treatment records dated on December 9, 2003 yield 
a different result.  Although there is some indication that 
the veteran's ears may have needed cleaning, there is no 
evidence to support the invalidity of these audiological 
findings.  Therefore, they are deemed acceptable for rating 
purposes.  

This outpatient report indicated average puretone thresholds 
of 65 decibels in the right ear and 56 decibels in the left 
ear, with speech recognition scores of 76 percent and 80 
percent respectively.  Under the general provisions of 
38 C.F.R. § 4.85 (2003), these findings correspond with level 
IV hearing impairment in both ears.  However, the right ear 
qualifies for consideration of 38 C.F.R. § 4.86(b) based upon 
an exceptional pattern of hearing impairment.  Utilizing 
Table VIA results in a finding of level V hearing impairment, 
which is then elevated to the next higher numeral (in this 
case level VI).  38 C.F.R. § 4.86(b) (2003).  Level VI 
hearing impairment combined with level IV hearing impairment, 
corresponds to a 20 percent rating under Table VII.  

Thus, the Board finds that the veteran is entitled to a 
rating of 20 percent for the period from December 9, 2003 
through April 4, 2005.  See Fenderson, supra.

As of April 5, 2005, the evidence does not support a rating 
in excess of 10 percent.  
The veteran's April 2005 VA audiology examination results 
show an average impairment of 58 decibels in the right ear 
and 51 decibels in the left, with speech recognition scores 
of 90 percent in the right ear and 84 percent in the left.  

The Board again notes that the veteran meets the criteria for 
an exceptional pattern of hearing impairment in his right 
ear, as his puretone threshold is 20 decibels at 1000 Hertz, 
and 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b) 
(2004).  Application of the audiology findings to both Table 
VI and Table VIA results in a level III and V (after 
elevation to next level), respectively, for the right ear.  
38 C.F.R. §§ 4.85(h), 4.86(b) (2004).  Clearly, Table VIA 
yields the more favorable result.  Applying the veteran's 
left ear puretone threshold average of 51 decibels with his 
speech discrimination percentage of 84, yields level II 
hearing impairment under Table VI.  Applying the right ear 
designation of V with the left ear designation of II, to 
Table VII, results in a disability rating of 10 percent.  

There is no other evidence of record which would warrant 
consideration of a higher rating.  Viewing the facts of this 
case in light of the applicable rating criteria, the Board 
finds that the veteran is entitled to a rating of 10 percent, 
but not higher for the period from April 5, 2005.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected hearing loss, interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Entitlement to an evaluation in excess of zero percent for 
bilateral hearing loss from December 10, 1998 through 
December 8, 2003 is denied.  

Entitlement to an evaluation of 20 percent for bilateral 
hearing loss from December 9, 2003 through April 4, 2005 is 
granted. 

Entitlement to an evaluation in excess of 10 percent from 
April 5, 2005, is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


